Citation Nr: 1137522	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-37 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the 2009 calendar year.  

(In a separate decision, the Board has addressed the following issues: Entitlement to service connection for posttraumatic stress disorder, a right hand/thumb disability, hepatitis C, bilateral Athlete's feet, entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities, and entitlement to increased disability ratings for a lumbar spine disability and residuals of a 5th metacarpal fracture of the right hand).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision of the Dallas, Texas, Department of Veterans Affairs (VA) Medical Center (MC), which denied the benefit currently sought on appeal.

In March 2011, the Veteran testified at a travel board hearing at the Waco, Texas, Regional Office (RO) before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.


FINDING OF FACT

The Veteran's claim for an annual clothing allowance for 2009, related to his service-connected lumbar spine disorder that required a back brace and caused damage to his clothing, was received at the Dallas, Texas VAMC on August 27, 2009.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for 2009 are not met.  38 U.S.C.A. §§ 1162, 5101, 5107 (West 2002); 38 C.F.R. § 3.810 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the CAVC appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The VAMC has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Under the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.

Analysis

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and the VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a veteran who has a service- connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied:

(1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability; or

(2) the Chief Medical Director or designee certifies that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements of paragraph (a) of this section as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).

38 C.F.R. § 3.810 further states that except as provided in paragraph (c)(2) of this section, the application for clothing allowance must be filed within 1 year of the anniversary date (1 August) for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1) and terminate on July 31 of the following year.  38 C.F.R. § 3.810 (c)(1).

The Veteran is service-connected for several disabilities, including residuals of a fracture, transverse process, L3, with degenerative changes of the lumbar spine, for which he was prescribed, by VA, a back brace in February 2007. 

Although the clothing allowance claim was granted for 2010, a clothing allowance claim for 2009 was denied because the Veteran's VA Form 10-8678, Application for Annual Clothing Allowance (Under 38 U. S. C. § 1162), was not received by the Dallas VAMC until August 27, 2009.  The VAMC explained that the claim was denied because the Veteran did not establish entitlement to the annual clothing allowance prior to August 1, as required by VA regulations.  

The Veteran is not disputing that his application was received on August 27, 2009, but still seeks his clothing allowance for 2009 as he was unaware that the deadline to file was August 1.  The Board is sympathetic to the Veteran's assertions; however, the governing law and regulations are very specific, and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  In light of 38 C.F.R. § 3.810(c), the Board finds that, as a matter of law, the Veteran is not entitled to an annual clothing allowance for 2009, as he did not submit his claim establishing his entitlement by August 1, 2009.  Accordingly, the appeal must be denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an annual clothing allowance for 2009 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


